 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. CV 19-591 ODW (MRW)
13   HENRY E. DIAZ II,
14                    Petitioner,
                                           JUDGMENT
15               v.
16   STU SHERMAN, Warden,
17                    Respondent.
18
19
20        Pursuant to the Order Accepting Findings and Recommendations of
21   the United States Magistrate Judge,
22        IT IS ADJUDGED that the petition is denied and this action is
23   dismissed with prejudice.
24
25
26   DATE: March 4, 2020               _________________________________
                                       HON. OTIS D. WRIGHT II
27                                     UNITED STATES DISTRICT JUDGE
28
